    Case 1-19-41313-jmm         Doc 168      Filed 09/08/20    Entered 09/08/20 15:10:20




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------x
                                    :
In re:                              :                    Chapter 11
                                    :
CORT & MEDAS ASSOCIATES, LLC,       :                    Case No.: 19-41313 (CEC)
                                    :
                Debtor.             :
                                    :
------------------------------------x

                APPELLANT 1414 UTICA AVENUE LENDER
           LLC’S STATEMENT OF ISSUES TO BE PRESENTED AND
    DESIGNATION OF ITEMS TO BE INCLUDED IN THE RECORD ON APPEAL

       Appellant 1414 Utica Avenue Lender LLC (“Appellant”), by and through its undersigned

counsel, hereby respectfully submits, pursuant to Rule 8009 of the Federal Rules of Bankruptcy

Procedure and Rule 8009-1 of the Local Bankruptcy Rules for the Eastern District of New York,

this statement of issues to be presented and designation of items to be included in the record on

appeal with respect to its appeal of this Court’s Order with Respect to the Claims of 1414 Utica

Avenue Lender LLC and Empire State Certified Development Corporation (the “Appealed Order”)

[ECF No. 146] before the United States District Court for the Eastern District of New York (the

“District Court”) at Case No. 1-20-03971-BMC.

                          STATEMENT OF ISSUES ON APPEAL

       1.      Whether the Bankruptcy Court erred in ruling that, notwithstanding entry of a final,

non-appealable judgment of foreclosure and sale (the “Foreclosure Judgment”) obtained by

Appellant in a New York state court foreclosure action, the portion of 1414 Lender’s secured claim

relating to default charges is subordinated to the claim of appellee Empire State Certified

Development Corporation (“Appellee”) in the bankruptcy case of Cort & Medas Associates LLC

(the “Debtor”).
    Case 1-19-41313-jmm         Doc 168     Filed 09/08/20    Entered 09/08/20 15:10:20




       2.      Whether the Bankruptcy Court overlooked language contained in the Foreclosure

Judgment that precludes Appellee from relitigating in the Bankruptcy Court the priority of its

mortgage lien against the Debtor’s real property.

       3.      Whether the Bankruptcy Court erred in holding that the Foreclosure Judgment did

not preclude Appellee from asserting that Appellee’s lien was senior to Appellant’s lien to the

extent of Appellant’s claim for default charges pursuant to the Rooker-Feldman doctrine.

       4.      Whether the Bankruptcy Court erred in holding that the Foreclosure Judgment did

not preclude Appellee from asserting that Appellee’s lien was senior to Appellant’s lien to the

extent of Appellant’s claim for default charges by failing to consider and/or properly apply the

doctrine of res judicata.

       5.      Did the Bankruptcy Court err by entering the Appealed Order?

    DESIGNATION OF ITEMS TO BE INCLUDED IN THE RECORD ON APPEAL

       Appellant designates the following items for inclusion in the record on appeal. Each

designated item shall also include any and all exhibits and documents annexed to and referenced

within such items.

                     Docket
    Docket
                     Entry                              Description
     No.
                      Date

       1         03/06/2019     Chapter 11 Voluntary Petition for Non-Individuals

       3         03/07/2019     Affidavit Re: Local Rule Rule 1007-2 Declaration

                                Schedule(s), Statement(s) and Affidavit Pursuant to E.D.N.Y.
      13         03/18/2019     LBR 1007-1(b) Schedule A/B, Schedule C, Schedule D,
                                Schedule E/F, Schedule G, Schedule H

                                Summary of Assets and Liabilities for Non-Individuals (Form
      14         03/18/2019
                                206Sum) for Non-Individuals



                                                2
Case 1-19-41313-jmm   Doc 168     Filed 09/08/20     Entered 09/08/20 15:10:20




                      Declaration Under Penalty of Perjury for Non-Individual
 15      03/18/2019
                      Debtors (Form 202)

                      Chapter 11 or Chapter 9 Cases Non-Individual: List of Creditors
 16      03/18/2019   Who Have 20 Largest Unsecured Claims Against You and Are
                      Not Insiders

 17      03/18/2019   Statement of Financial Affairs for Non-Individuals (Form 207)

 18      03/18/2019   Affidavit Re: List of Equity Holders

 19      03/18/2019   Statement of Compensation Pursuant to Rule 2030

 29      04/15/2019   Order Setting Last Day To File Proofs of Claim

 37      06/03/2019   Chapter 11 Plan dated June 3, 2019

 38      06/03/2019   Disclosure Statement

                      Interim Stipulation and Order by and between Attorneys for
                      1414 Utica Street Lender, LLC and Attorneys for Cort & Medas
 45      07/26/2019   Associates, LLC Pursuant to 11 U.S.C. §§ 361 & 363 and Fed.
                      R. Bankr. P. 4001 Providing for the Debtor's Use of Cash
                      Collateral and Other Relief

 46      08/04/2019   Transcript & Notice regarding the hearing held on 05/29/19

 48      08/12/2019   Motion For Approval of Disclosure Statement

                      Objection to Debtor's Motion For Approval of Disclosure
 50      09/11/2019
                      Statement and Related Relief

 70      12/03/2019   First Amended Chapter 11 Plan

 71      12/03/2019   First Amended Disclosure Statement

 84      12/19/2019   Scheduling Order

 85      12/20/2019   Response /Supplemental Brief

 90      01/03/2020   First Amended Chapter 11 Plan




                                      3
Case 1-19-41313-jmm   Doc 168     Filed 09/08/20     Entered 09/08/20 15:10:20




 91      01/03/2020   First Amended Disclosure Statement , As Modified

 92      01/08/2020   Response Brief Regarding Priority of Default Rate Interest

 99      02/28/2020   Transcript & Notice regarding the hearing held on 02/19/20

                      Motion to Authorize/Direct Application for entry of an Order
                      Determining the Priority, Nature and Amount of its Claim and
111      05/12/2020   Priority, Nature and Amount/Objection to the Claim of
                      Subordinate Mortgagee, Empire State Certified Development
                      Corp.

112      05/12/2020   Memorandum of Law in Support

                      Response Brief to Application of 1414 Utica Avenue Lender
116      06/17/2020
                      LLC to Determine Priority, Nature and Amount of Claims

                      Reply to the Response of Empire State Development
121      06/24/2020   Corporation and in further support of its Motion for Entry of an
                      Order

125      07/02/2020   Transcript & Notice regarding the hearing held on 06/24/20

                      Motion to Sell Property of the Estate Free and Clear of Liens
                      under 11 U.S.C 363(f) Sales Procedures Motion With Respect
127      07/08/2020
                      to real properties known as and located at 1376 and 1414 Utica
                      Avenue, Brooklyn, New York 11203

                      Motion to Authorize/Direct Motion For Approval of Disclosure
128      07/08/2020
                      Statement

129      07/08/2020   Second Amended Chapter 11 Plan

130      07/08/2020   Second Amended Disclosure Statement

132      07/16/2020   Second Amended Disclosure Statement, As Modified

136      07/29/2020   Transcript & Notice regarding the hearing held on 06/24/2020

137      07/29/2020   Omnibus Objection

139      07/30/2020   Response Reservation of Rights with Respect to Sale Motion



                                      4
    Case 1-19-41313-jmm     Doc 168     Filed 09/08/20     Entered 09/08/20 15:10:20




    142       08/04/2020    Response to 1414 Lender's Omnibus Objection

                            Order Denying Motion To Authorize/Direct Application for
                            entry of an Order Determining the Priority, Nature and Amount
    146       08/10/2020    of its Claim and Priority, Nature and Amount/Objection to the
                            Claim of Subordinate Mortgagee, Empire State Certified
                            Development Corp.

    147       08/10/2020    Amended Scheduling Order

    148       08/13/2020    Second Amended Chapter 11 Plan, As Modified

    153       08/20/2020    Second Amended Disclosure Statement , As Modified

                            Order Approving (I) Disclosure Statement, as modified (II)
                            Form and Manner of Notices (III) Form of Ballots and (IV)
    156       08/21/2020
                            Solicitation Materials and Solicitation Procedures and Setting
                            Hearing on Confirmation

    157       08/24/2020    Notice of Appeal to District Court

                            Order Authorizing and Approving an Auction Sale for the Real
    158       08/25/2020    Properties known as and located at 1376 and 1414 Utica
                            Avenue, Brooklyn, New York 11203

    162       08/26/2020    Transmittal of Notice of Appeal to District Court

    163       08/26/2020    Notice of Docketing Record on Appeal to District Court



Dated: New York, New York
       September 8, 2020

                                         RUBIN LLC

                                         By:    /s/ Paul A. Rubin
                                                Paul A. Rubin

                                         345 Seventh Avenue, 21st Floor
                                         New York, New York 10001
                                         Tel: 212.390.8054
                                         Fax: 212.390.8064
                                         prubin@rubinlawllc.com
                                         hhuynh@rubinlawllc.com


                                            5
